          Case 1:13-cv-05315-AKH Document 204 Filed 01/15/19 Page 1 of 1


UNI TED STA TES DIS TRI CT COU RT
SOU THE RN DIS TRI CT OF NEW YOR K
                                                        ------- X
-------------------------------------------------------

FOX NEW S NET WO RK, LLC,
                                                                       SCHEDULING ORDER
                                        Plaintiff,
                                                                       13-cv-5315 (AK H)
-against-

 TVE YES , INC.

                                         Defendant.                              DO CUM t~ r
                                                                                 ~~~ ~~R ON ICA LLY FlLElJ    r
 -------------------------------------------------------
                                                           ------- X         1
                                                                                        --
                                                                                        nu
                                                                                           .
                                                                                           l1\ .
                                                                                                  --
                                                                                                 ts- ---.!    I
                                                                                 DATE                1--t--




ALV IN K. HEL LER STE IN, U.S.D.J.:
                                                                     ce on Febr uary 12, 2019, at 11 a.m.,
                  The part ies shal l appe ar for a status conf eren
                                                                                                a
                                                 Febr uary 5, 2019, the part ies shall prov ide
to char t further proc eedi ngs in this case. By
                                                                                                   ired.
                                                 ly as a join t submission, but separately if requ
prop osed agen da for the conference, pref erab




 SO ORD ERE D.               ~
 Dated:            Ja~ u-- ~, 019
                   New~r l, New Yor k
